
	

113 HRES 73 IH: Congratulating Emporia State University for 150 years of outstanding service to the State of Kansas, the United States, and the world.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 73
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Huelskamp
			 submitted the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating Emporia State University for
		  150 years of outstanding service to the State of Kansas, the United States, and
		  the world.
	
	
		Whereas Kansas State Normal School was founded by the
			 Kansas Legislature in 1863 for the instruction of persons, both male and
			 female, in the art of teaching, and in all the various branches that pertain to
			 good common school education, and in the mechanic arts, and in the arts of
			 husbandry and agricultural chemistry, and in the fundamental laws of the United
			 States of America, and in what regards the rights and duties of
			 citizens;
		Whereas Emporia State University has played a significant
			 role in providing higher education to the citizens of Kansas since its founding
			 and throughout its history;
		Whereas Kansas State Normal School became Kansas State
			 Teachers College in 1923, Emporia Kansas State College in 1974, and Emporia
			 State University in 1977;
		Whereas over 75,000 alumni have served in the arts,
			 banking, business, education, engineering, finance, government, health care,
			 information management, library science, military affairs, science and
			 technology, and other occupations;
		Whereas Emporia State University empowers and engages
			 excellent intellectual opportunities for the people of Kansas, the United
			 States, and the world through its nationally recognized programs;
		Whereas Emporia State University brings State, regional,
			 national, and international prominence to the State of Kansas through its
			 outstanding academic, cultural, and athletic events;
		Whereas Emporia State University will celebrate its
			 sesquicentennial throughout 2013 under the theme, Changing Lives Since
			 1863; and
		Whereas Emporia State University will commence to
			 celebrate its 150th anniversary on Founders Day, February 15, 2013: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 congratulates Emporia State University for 150 years of outstanding service to
			 the State of Kansas, the United States, and the world.
		
